UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7732



OPHELIA AZRIEL DE’LONTA,

                                              Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; M. V. SMITH, Dr.; R.
HULBERT, Dr.; C. J. ANGLIKER, Dr.; DOCTOR
WRAY; DOCTOR SWETTER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-99-642-7)


Submitted:   March 20, 2001                 Decided:   April 24, 2001


Before WILKINS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ophelia Azriel De’Lonta, Appellant Pro Se. William W. Muse, Assis-
tant Attorney General, Richmond, Virginia; George W. Wooten, Peter
Duane Vieth, WOOTEN & HART, P.C., Roanoke, Virginia; Heather Marie
Kofron, WRIGHT, ROBINSON, OSTHIMER & TATUM, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ophelia A. De’Lonta appeals the district court’s order denying

relief on her 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See De’Lonta v. Angelone, No. CA-99-642-7

(W.D. Va. Nov. 21, 2000).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2